Citation Nr: 1720999	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  97-31 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a December 3, 1971 rating decision that denied service connection for an ulcer.  

2.  Entitlement to service connection for a dental disability for compensation purposes.

3.  Entitlement to an effective date prior to March 18, 2011 for the award of service connection for posttraumatic stress disorder (PTSD) with anxiety and depression.

4.  Entitlement to an effective date prior to May 2, 1995 for the award of a 30 percent rating for bleeding ulcer, hiatal hernia and gastroesophageal reflux disease (GERD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

                                      WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1968 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  An April 1997 rating decision assigned a 10 percent rating for bleeding ulcer, hiatal hernia and GERD, effective December 16, 1996.  In August 2004, the rating for the ulcer was increased to 30 percent, effective December 16, 1996.  In July 2008, a Travel Board hearing was held before the undersigned; a transcript is in the record.  In September 2008, claim seeking an earlier effective date for an award of a 30 percent rating for bleeding ulcer, hiatal hernia and GERD was remanded.  

A May 2009 rating decision found there was no CUE in a December 1971 rating decision that denied service connection for ulcer disease.  In September 2009, the Board remanded the claim for an earlier effective date for an increased rating for bleeding ulcer, hiatal hernia and GERD and the claim alleging CUE in the December 1971 rating decision for compliance with due process requirements.  In January 2011, the RO assigned May 2, 1995 as the effective date for the 30 percent rating for bleeding ulcer, hiatal hernia and GERD.  In June 2013, the RO granted service connection for PTSD with depression and anxiety, rated 30 percent, effective March 18, 2011.  A September 2013 rating decision denied service connection for a dental disorder.  

A September 2008 Board decision dismissed the Veteran's appeal seeking to reopen a claim of service connection for PTSD (as he withdrew it at the July 2008 Travel Board hearing).  He subsequently sought to reopen the clm.  A June 2013 rating decision granted service connection for PTSD with depression and anxiety, resolving the claim of service connection.  On appeal is the downstream issue seeking an earlier effective date for the award of service connection.  

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).   In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein must be limited to service connection for compensation purposes only.  

The matter of entitlement to VA outpatient dental treatment is referred to the agency of original jurisdiction (AOJ) for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9 (b) (2016).  

The issue of service connection for a dental disability for compensation purposes is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The December 1971 rating decision rating decision that denied service connection for an ulcer was consistent with the evidence then of record and properly applied the governing laws and regulations then in effect. 

2.  A September 2008 Board decision dismissed the Veteran's appeal seeking to reopen a claim of service connection for PTSD; his next first attempt to reopen the claim of service connection for PTSD was received on March 18, 2011.  

3.  The Veteran's claim for an increased rating for gastrointestinal disability was  received May 2, 1995; on barium swallow at a VA clinic on February 21, 1995 he was found to have a hiatal hernia.  


CONCLUSIONS OF LAW

1.  The December 1971 rating decision that denied service connection for an ulcer is not shown to have been clearly and unmistakably erroneous, and remains final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105(a) (2016).

2.  An effective date prior to March 18, 2011 for the award of service connection for PTSD is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.157, 3.400(r) (2016).

3.  An effective date of February 21, 1995 is warranted for the award of a 30 percent rating for bleeding ulcer, hiatal hernia and GERD, subject to the regulations governing payment of monetary awards.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. §§ 3.157(b) (1991), 3.400(o), 4.114, Diagnostic Codes (Code) 7203, 7346 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

With respect to the claim alleging CUE, in Livesay v. Principi, 15 Vet. App. 165 (2001)  the United States Court of Appeals for Veterans Claims (Court) held that the VCAA did not apply to motions for CUE.

The VCAA also does not apply to claims where, as here regarding the effective date for an award of service connection for PTSD with depression and anxiety, there is no dispute as to the facts and the law is dispositive.  See Livesay v. Principi, 15 Vet. App. 165, 178 (2001); Mason v. Principi, 16 Vet. App. 129.  The Court has held that the VCAA does not affect matters on appeal when the question is limited to statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Thus, the Board concludes that no further action under the VCAA is necessary in this matter.

Regarding the matter of an effective date prior to May 2, 1995 for the award of a 30 percent rating for ulcer, this is on appeal from the initial rating and effective date assigned with the award of service connection; statutory notice had served its purpose, and its application is no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case (SOC) properly provided notice on the downstream issue seeking an increased initial rating and an earlier effective date for the award.  

The Veteran's service treatment records (STRs) are associated with the record and pertinent VA medical records have been secured.  The Veteran has not identified any evidence pertinent to the claim for an earlier effective date for a higher rating for a bleeding ulcer that remains outstanding.  VA's duty to assist is met.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that a RO official or VLJ who conducts a hearing fulfill two duties:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  At the July 2008 hearing, the undersigned identified the issues, and advised the Veteran of what remains necessary to substantiate the claims.  A deficiency in the conduct of the hearing is not alleged.

Additional evidence was received at the Board in February 2017.  The Veteran's representative submitted a waiver of initial review by the RO in April 2017.


Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in April 1969 he was seen with about a two month history of mid abdominal burning discomfort, which was worse with belching.  It was noted that he had vomited twice during the period and thought that there might have been blood in his vomitus several weeks prior. The discomfort was unrelated to dietary intake.  The impression was possible hyperacidity.  In September 1969, he was seen for similar symptoms and noted an additional history of hematemesis.  An upper gastrointestinal series showed no gastroesophageal reflux and no abnormalities of the stomach were seen.  The duodenal bulb was of normal configuration; no ulcers of the bulb were seen.  It was noted that the study needed to be repeated.  He was seen later that month after possibly vomiting blood.  Examination found the abdomen exquisitely tender.  Bowel sounds were normal.  The impression was possible bleeding.  In November 1969, he complained of stomach pains.  It was noted that X-rays were negative.  The examiner stated that the history remained vague and did not fit a known clinical pattern.  Examination found the abdomen soft and non-tender.  There were no masses or organomegaly.  

In January 1970, while still in service, the Veteran was admitted to a private hospital and it was noted that he had a 2 1/2 year history of abdominal pain.  Examination found no masses.  Bowel sounds were normal.  An upper gastrointestinal series found no abnormality except for a slight deformity of the bulb which appeared to be due to remote peptic ulcer disease.  The diagnosis was functional hypermobility.  

In a March 1971 report of medical history, the Veteran reported frequent stomach trouble.  It was noted that he claimed he had an ulcer.  On March 1971 service separation examination, the Veteran's abdomen and viscera were normal.  The  summary noted a possible ulcer.  It was recommended that he be checked for an ulcer.  

On October 1971 VA general medical examination, the Veteran complained of epigastric pain that increased after eating for the past four years.  It was noted that prior to service, an upper gastrointestinal series found a deformed duodenal bulb, but two upper gastrointestinal series in service were negative.  It was stated that he had seen his physician following his discharge from service and that he was on medication.  Examination found no masses, tenderness or rigidity.  The liver and spleen were not palpable.  An upper gastrointestinal series was negative.  The diagnosis was history of duodenal ulcer disease. 

An October 1993 rating decision granted service connection for bleeding ulcers, rated 0 percent.  

VA outpatient treatment records show that in April 1995, the Veteran was seen for stomach pain occurring even when on medication.  He said the pain was the same as it had been for the previous 20 years, and might be a little worse.  The pain was in the epigastric region, and did not radiate.  He denied nausea and vomiting.  It was noted he was mildly overweight.  Examination found slight tenderness over the epigastric region.  There was no guarding.  Bowel sounds were positive.  Rectal sphincter tone was good.  A stool sample was negative.  The assessment was sliding hiatal hernia per barium swallow in February 1995.  

The Veteran's claim for an increased rating for ulcers was received on May 2, 1995.

On June 1995 VA stomach examination, it was noted that a barium swallow on February 21, 1995 showed a sliding hiatal hernia.  An upper gastrointestinal series on the same day showed a sliding hiatal hernia and that the stomach was normal at the duodenal bulb.  There was no evidence of peptic ulcer disease.  Examination found tenderness elicited in the mid epigastrium and that bowel sounds were active.  The diagnoses were status post bleeding ulcer in 1969; sliding hiatal hernia with reflux; and no evidence of peptic ulcer disease.  

Following the Board's September 2008 dismissal of the Veteran's appeal seeking service connection for PTSD, his next first claim seeking service connection for PTSD was received on March 18, 2011.  

	CUE 

A determination on a claim by the agency of original jurisdiction of which the claimant is properly notified is final if an appeal is not perfected.  38 U.S.C.A. § 7105 (West 2002).  Pursuant to 38 C.F.R. § 3.105(a), previous determinations, which are final and binding, will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended. 38 C.F.R. § 3.105(a).

CUE arises where "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory provisions extant at the time were incorrectly applied."  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made."  Id.; see also Olson v. Brown, 5 Vet. App. 430, 433 (1993); Porter v. Brown, 5 Vet. App. 233, 235-36 (1993).  "A determination that there was [CUE] must be based on the record and the law that existed at the time of the prior . . . decision."  Russell, 3 Vet. App. at 314; see Crippen v. Brown, 9 Vet. App. 412, 418 (1996).  Moreover, an alleged failure in the duty to assist by the RO may never form the basis of a valid claim of CUE because it essentially is based upon evidence that was not of record at the time of the earlier rating decision.  See Elkins v. Brown, 8 Vet. App. 391, 396 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994). 

CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  A claimant seeking to obtain retroactive benefits by proving that the VA has committed CUE in a decision has a much heavier burden than that placed upon a claimant who attempts to establish his prospective entitlement to benefits.  Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991); see also Berger v. Brown, 10 Vet. App. 166, 169 (1997) (recognizing a claimant's "extra-heavy burden" of persuasion in a claim of CUE).  For a claim of CUE to succeed, it must be shown that the RO committed an error of law or fact that would compel later reviewers to the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Elkins v. Brown, 8 Vet. App. 391, 396 (1995); see Eddy v. Brown, 9 Vet. App. 52, 57 (1996).

To find that the December 1971 rating action was clearly and unmistakably erroneous, it must be concluded that the evidence of record at that time was such that the only possible conclusion was that service connection for an ulcer was warranted.  CUE requires that error, otherwise prejudicial, must appear undebatably.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  Such conclusion cannot be made in this case.

The evidence of record at the time of the December 1971 rating decision that denied service connection for an ulcer included the Veteran's STRs, private medical records, and the report of a VA examination.  The Board acknowledges that during service the Veteran was seen for abdominal pain on a number of occasions, and was hospitalized for such complaints at a private facility where an upper gastrointestinal series found a deformity of the bulb, considered to be due to old peptic ulcer disease.  Notably, the October 1971 VA examination, to include an upper gastrointestinal series, was essentially normal.  The diagnosis was history of duodenal ulcer disease, which suggests that no disease was found.  

The Veteran's argument appears to rest on the premise that his symptoms of gastrointestinal problems were the same in service and in 1971 as when service connection was ultimately granted.  The fact remains that there was no evidence that the Veteran had active disease in 1971 and, therefore in December 1971 there was no basis for a grant of service connection for ulcer disease; ulcer disease disability simply was not shown.  Service connection is limited to those cases where disease or injury has resulted in a current (shown at any time during the pendency of the claim) disability.  In the absence of proof of the disability for which service connection is sought, there is no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Veteran does not point to any evidence suggesting that in 1971 the RO failed to consider the correct facts as they were then known.  His argument pertains to the interpretation of that evidence.  CUE is more than a difference of opinion.  38 C.F.R. § 3.105 (b).  The mere allegation that the evidence then should have been interpreted the way that the Veteran now sees it does not satisfy the heavy burden of demonstrating CUE.  The Veteran's disagreement is with the manner in which the facts of record were weighed, and such disagreement does not constitute CUE.  Crippen v. Brown, 9 Vet. App. 412, 417-418 (1996); Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993); Damrel v. Brown, 6 Vet. App. 242, 246 (1994).

The Veteran has not identified any error in the December 1971 rating decision that denied service connection for an ulcer which undebatably and manifestly would change the outcome of the decision.  Any disagreement with how the RO weighed and evaluated the facts of record does not constitute CUE.  The December 1971 rating decision was reasonably supported by the evidence then of record, and was consistent with the law and regulations then in effect.  The evidence of record at the time of the December 1971 rating decision did not undebatably establish that the Veteran had an ulcer, such that service connection must have been granted.  Accordingly, the appeal to establish that there was CUE in the December 1971 rating decision denial of service connection for ulcer must be denied.

	Earlier effective date-service connection 

Except as otherwise provided, the effective date of an evaluation and award of service connection shall be the later of the day following separation from active service or the date entitlement arose if the claim is received within 1 year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later (emphasis added).  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

The effective date of an award of service connection for a reopened claim shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155.

In September 2008, the Board dismissed the Veteran's appeal seeking to reopen a claim of service connection for PTSD.  His first thereafter attempt to reopen that claim was received on March 18, 2011.  

In May 2011, a VA psychiatric examination was canceled by a private provider with the notation that the Veteran did not want to pursue his claim.

In June 2011, the Veteran returned a telephone call from the VA and confirmed that he wanted to withdraw his claim of service connection for PTSD.  It was noted he was having some issues that he needed to face and would more than likely file a claim in the future. 

In October 2011, the Veteran again sought to reopen his claim of service connection for PTSD.

With certain exceptions (none here applicable) the governing law and regulations (outlined above) do not provide for awarding service connection for a reopened claim prior to the date on which the claim of service connection for the disability was received.  The law is clearly dispositive in this matter.  The Veteran's appeal seeking service connection for PTSD was dismissed by the Board in September 2008, and his next attempt to present such claim to VA was received on March 18, 2011.  There is no basis under governing law and the facts in this case for an effective date prior to March 18, 2011.  Accordingly, the appeal in the matter must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

      Earlier effective date-increased rating 

Except as otherwise provided, the effective date of an award of an increased rating shall be the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).

An 80 percent rating is warranted for stricture of the esophagus permitting passage of liquids only, with marked impairment of general health.  A 50 percent rating is warranted when severe, permitting liquids only.  A 30 percent rating is warranted when moderate.  38 C.F.R. § 4.114, Code 7203.

A 60 percent evaluation is warranted for hiatal hernia with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  38 C.F.R. § 4.114 Code 7346.

As is noted above, the Veteran's claim for an increased rating was received on May 2, 1995.  Regulations in effect at that time provided that the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  See 38 C.F.R. § 3.157(b) (1994).  

VA outpatient treatment records show that a sliding hiatal hernia was found on barium swallow on February 21, 2005.  Since service connection for ulcers had already been established, the date of the VA treatment findings (supporting the award a 30 percent rating for the Veteran's gastrointestinal disability) is the proper effective date for the award of such rating.  There is no evidence in the record that symptoms of the disability had increased in severity prior to that date; accordingly, an effective date earlier than February 21, 2005 is not warranted.  


ORDER

The appeal to establish CUE in a December 1971 rating decision that denied service connection for an ulcer is denied.

An effective date prior to March 18, 2011 for the award of service connection for PTSD with anxiety and depression is denied.

An earlier effective date of February 21, 1995 is granted for the award of a 30 percent rating for bleeding ulcer, hiatal hernia and GERD, subject to the regulations governing payment of monetary awards.


REMAND

The Veteran seeks service connection for a dental disability for compensation purposes.  VA outpatient treatment records show that in February 2013, he stated he had seen his private dentist that day and extensive work was done.  He noted that his dentist told him that his dental problems might be related to GERD.  In June 2014, T.L. Appelfeller, D.D.S. stated that the Veteran's gastrointestinal problems might have affected his teeth.  Various articles in the record discuss the relationship between GERD and periodontal disease.  

On July 2013 VA dental examination, the dentist opined that it was not likely that the Veteran's dental condition was due to or the result of his service-connected bleeding ulcer, hiatal hernia, Barrett's esophagus or GERD.  The opinion did not address whether the service-connected disability aggravated his dental condition.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to identify the providers of all dental evaluations and treatment he has received since his discharge from service.  He should submit authorizations for VA to secure records of any such private evaluations and treatment.  The AOJ should secure for the record all outstanding records of the evaluations and treatment from the providers identified.

2.  The AOJ should then arrange for a dental examination to ascertain the nature and likely etiology of the Veteran's claimed dental disability.  Upon dental examination the examiner should identify the claimed dental disability found by diagnosis, and opine whether it is at least as likely as not (a 50% or higher probability) that such disability was incurred to service (and if so, in what manner) or was caused or aggravated (the opinion must address aggravation) by his service connected bleeding ulcer, hiatal hernia, Barrett's esophagus and GERD.

The examiner must include rationale with all opinions.

3.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


